DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claims 9- 10 are objected to because of the following informalities:  
	Claim 9, lines 3-4, “a second end of a conductor” changes to “a second end of the conductor”.
	Claim 10, line 3, “differential voltage” changes to “the differential voltage”.
Claim 10, line 1, “The method of claim 8” changes to “The method of claim 9”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-4, 8-9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Elliott (USPN 2020/0028349).
	Regarding claim 1, Elliott discloses a series arc detection apparatus (see figure 2) comprising:
a power source terminal (38);
a circuit load terminal (a load side terminal 38):
a protective device having a Line In side (an input side of a circuit breaker 34), a Line Outside (56), and a trip signal input (an input from tne singal on the trip line 62), wherein the Line In side is connected to the power source terminal (38) and the protective device is configured to interrupt an electrical connection between the Line In and Line Out sides when a trip signal is received at the trip signal input (see par. 0041);
a wire conductor (a conductor 38 between the circuit breaker 34 and a load 20) having a first end and a second end, wherein the first end is connected to the Line Outside (56) of the protective device and the second end (58) is connected to the circuit load terminal; and
a differential voltage sensor (52, 54) connected on a first end via a sense wire to the circuit load terminal and connected on a second end to the Line Out side of the protective device, the differential voltage sensor additionally connected via a trip wire (a conductor 62) to the trip signal input of the protective circuit.
Regarding claim 2, Elliott discloses  wherein the differential voltage sensor senses and compares voltage levels at load terminal (and the Line Out side (56) of the protective device and, if the sensed differential voltage exceeds a predetermined minimum value, outputs a trip signal via the trip wire, and upon receipt thereof the protective circuit interrupts the electrical connection between its Line In and Line Out sides (e.g. see par. 0039, 0041).
	Regarding claim 3, Elliott discloses wherein the protective device is an electronic circuit breaker (34).
Regarding claim 4, Elliott discloses  wherein the differential voltage sensor outputs a trip signal on the trip wire whenever a differential voltage of greater than 15 V is sensed (e.g. see par. 0034).
Regarding claim 8, Elliott discloses  wherein the power source terminal is connected to an aircraft power source (see figure 1).
Regarding claim 9, Elliott discloses  a method of detecting series arcing in an electric circuit comprising the steps of:
sensing a voltage level at a first end of a conductor and at a second end of a conductor (by sensors 52, 54):
comparing the voltage levels sensed at each end of the conductor (by comparator 46); and
declaring an arc fault (e.g. a series arc fault 44) when the difference in sensed voltage levels exceeds a predetermined minimum voltage required to sustain arcing (e.g. see par. 0031, 0041, 0034).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Elliott in view of Handy et al (USPN 2019/0011492).
	Regarding claim 5, Elliott discloses all limitations of claim 1 as discussed above, but does not explicitly disclose the protective device comprises a speaker or beeper as claimed.
Handy discloses an arc fault detection circuit for an aircraft  (see figures 1-2) comprises a speaker or beeper (such as an audio indicator, see par. 0026).
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the protective circuit of Elliott to incorporate a speaker or beeper as disclosed by Handy in order to reduce an impact of arcing event.
Allowable Subject Matter
4.	Claims 6-7, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/Primary Examiner, Art Unit 2836